Citation Nr: 1341753	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-09 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right wrist condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1999 to October 2003. 

This matter comes before the Board of Veterans'Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which declined to reopen the Veteran's claim of entitlement to service connection for right wrist condition.

The Veteran requested a hearing before the Board in his April 2012 Substantive Appeal.  A hearing was scheduled for July 26, 2012, by the RO.  The Veteran failed to attend the hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2013).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for right wrist condition, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2004 rating decision denied entitlement to service connection for bilateral wrist condition.  The Veteran did not appeal.

2.  The evidence received since the January 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right wrist condition.


CONCLUSIONS OF LAW

1.  A January 2004 RO decision that denied entitlement to service connection for bilateral wrist condition is final.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The evidence added to the record since January 2004 is new and material; the claim for service connection for right wrist condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  The Board notes, as will be discussed below, that further assistance is necessary prior to review of the merits of the claim.

New and Material Evidence

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Service connection for bilateral wrist condition was denied by a rating decision in January 2004, on the following grounds, that there was no worsening of the Veteran's pre-existing wrist fracture in order to establish service connection by aggravation, there was no evidence of treatment for or diagnosis of a wrist problem in service, examination of the Veteran's wrist were completely normal with no indication of disability or functional impairment.  There was no appeal filed or relevant evidence submitted within one year, and that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

The Veteran filed a claim of service connection for right wrist condition in February 2009, which was denied by the April 2009 rating decision on appeal.  The RO found that the supplemental information the Veteran submitted on appeal was not new and material information, because it failed to submit evidence that his right wrist was permanently aggravated by service.  

The evidence received after the January 2004 rating decision includes statements in the Veteran's February 2009 claim filing, in which he alleges that as a Military Police Officer, the training he performed in service involved performing and undergoing wrist locks which bent the wrist in uncomfortable positions in order for him to develop the skill and learn the pain it inflicted on subjects.  The Veteran contends that it was shortly after these trainings that he started to notice his wrist condition.  Additional, in February 2013 correspondence, the Veteran's representative alleges that the Veteran regularly injured his right wrist during service while participating in hand to hand combat training and submission tactics training.  

In the Veteran's February 2009 claim filing, he stated that he had never had a serious injury of his right wrist, contrary to his June 2003 Report of Medical History at separation from service, which recorded that he broke his wrist prior to service.  The Veteran acknowledged that he had broken his right forearm and had a minor sprain when he was younger.  Moreover, in his April 2012 Substantive Appeal, he stated that when he was in the 5th grade of elementary school, he fractured his right forearm.  He admits that in service he stated that he fractured his wrist and contends that assessment is an inaccurate statement of the actual fracture, which was his forearm.  

In the Veteran's March 2010 Notice of Disagreement (NOD), he submitted 8 supporting statements from family and friends regarding his wrist condition.  All 8 statements referenced instances in which the Veteran complained of wrist pain after service.  Six of the statements claimed that they were not aware of any problems with the Veteran's wrist prior to his service but learned of wrist issues after his service.  Four statements claimed that the Veteran complained of wrist pain during service.  The Board notes that five of the statements did reference a post-service incident in which the Veteran hurt his wrist while assisting his father lift pipes for a fence.  The Board observes that the Veteran filed his initial wrist claim in July 2003, while he was still in service. 

The Board finds that the evidence received since VA's prior final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material.  The Board finds that the Veteran's assertion that he incorrectly stated in service that he broke his wrist, his participation in hand to hand combat training that involved wrist locks and his statement from friends and family about his wrist condition during and prior to service can create an avenue for the Veteran's wrist condition to be etiologically connected to his service, and such serves as evidence that raises a reasonable possibility of substantiating the claim.  

 In determining that the evidence submitted since the January 2004 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Such new and material evidence having been received, the claim is reopened.  As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, a letter dated in March 2009 provided the Veteran with the laws and regulations pertaining to consideration of his claim on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right wrist condition is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claim.

As a preliminary matter, the most recent VA treatment records are dated in March 2010.  There is no evidence that the Veteran has ceased VA treatment.  Because VA is on notice that there may be additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

In an August 2009 VA Medical Center (VAMC) treatment record, a doctor studied the Veteran's X-rays and determined that the pain etiology of the Veteran's right wrist pain was undetermined.  The doctor recommended additional X-rays and consideration of Magnetic Resonance Imaging (MRI).  Subsequently, in September 2009, the doctor reviewed X-rays of the Veteran's right wrist and again determined that the pain etiology of the Veteran's right hand was undetermined and advised that should  the Veteran's symptoms recur he recommends a hip pain bone scan as well as MRI. 

The Veteran has not yet been afforded a VA examination that takes into account the most recent lay statements about the extent of his wrist injury prior to and during service, his statements regarding in-service hand to hand combat training and the current condition of his right wrist.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013), Robinette  v. Brown, 8 Vet. App. 69 (1995).

The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has a right wrist disorder, and, if so, to obtain a medical opinion regarding the etiology of any diagnosed right wrist disorder, and an assessment of whether the Veteran's right wrist was aggravated by service, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VAMC in Prescott, Arizona dated from March 2010 to the present.  Any and all responses, including negative responses, must be added to the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Then, the RO/AMC must arrange for the Veteran to be afforded a VA examination to determine the current nature and etiology of any right wrist disorder found to be present, and whether the Veteran's right wrist was aggravated by service.  The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  All appropriate testing should be ordered.  Specifically, the examiner must conduct a MRI test.  Any other indicated diagnostic tests and studies, to include X-rays, must be accomplished.  

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current right wrist disorder, if found to be present, is at least as likely as not caused by, or aggravated by, or had its onset during service.  The Veteran's medical history, and any other pertinent clinical findings of record, must be taken into account and discussed. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examiner should also consider the Veteran's lay statements as to any in-service symptoms related to right wrist condition.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this Remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013), failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


